Citation Nr: 0932687	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-09 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension to include 
secondary service connection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1979 to August 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service treatment records show that the Veteran had elevated 
blood pressure readings in service.  In January 1984, on two 
different days there were readings of 120/90 and 130/90.  On 
periodic examination in March 17, 1986, the Veteran's blood 
pressure was 160/92.  

After service, VA records show that in July 2002 it was noted 
that the Veteran's blood pressure readings were in the range 
of 140 to 150/80 to 90, and he was told of the risks of 
hypertension.  In November 2002, it was noted that 
hypertension was newly diagnosed. 

As the service treatment records show elevate blood pressure 
readings, as hypertension was first shown after service, and 
as the evidence of record does not contain sufficient 
competent evidence to decide the claim, under the duty to 
assist, further evidentiary development is needed.  



Accordingly, the case is REMANDED for the following action. 

1. Provide the Veteran VCAA notice on the 
claim of secondary service connection. 

2. Afford the Veteran a VA examination to 
determine whether it is at least as 
likely as not that that the current 
hypertension is etiologically related to 
the elevated blood pressure readings in 
service in January 1984 and in March 
1986. 

The claims folder should be made 
available to the examiner for review.

In formulating the opinion, in addition 
to the elevated readings in service, the 
VA examiner is asked to comment on the 
clinical significance that:

After service, on VA examination in 
September 1992, the blood pressure 
reading was 120/80.  Thereafter the 
blood pressure readings were: 125/66 
(March 1995); 147/77 (April 1995); 
126/64 (October 1995); 131/73 
(November 1995); 132/76 (January 
2000); 133/76 April 2000); 154/84 
(March 2001); 141/79 (February 
2002); 147/88 (July 2002); and 
160/96 (November 2002).  

The VA examiner is also asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  





Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as it is to find against 
causation.
    
3. After the development has been 
completed, adjudicate the claim to include 
secondary service connection, that is, 
hypertension due to medication, Motrin, 
for the treatment of the service-connected 
right thumb disability.  If the benefit 
sought remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board.
    
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

